Title: To James Madison from Daniel Clark, 14 May 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 14 May 1803
I have this Morning seen the Papers mentioned in my Letter of Yesterday, they are positive not to deliver any thing more to France than what was possessed by Spain East of the Mississippi, when Great Britain possessed West Florida, it not being as the Minister expresses himself, his Majesties intention to surrender to the French any Country that was not received of them, and by all means to keep all Conquests made from the Enemy, all ceded territory, & all new discoveries which might have been included by Spain within the bounds of Louisiana since the Cession from France to her. These orders have been forwarded in reply to an official demand of the Governor of this Country dated 11 November last, in which he requested an explanation of many Points that appeared doubtful to him, & the Ministers reply is dated the 18th. January of this Year forwarded by an extra advice Boat to Havana. The Courier who was the bearer of the Ministers Letters to the Sea Port had orders to remain there till he saw the Vessel by which they went under sail, and she was towed out of the Harbour against the Wind. Altho’ this would shew great anxiety on the part of Ministers respecting Louisiana, it is surprising there is not a Word respecting the Deposit, or any thing relating to us. They wait until they hear what effect this Measure has produced in the U. S. to regulate their proceedings & avow the Conduct of the Intendant or not as may best suit their purposes. I have the Honor to remain Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1); duplicate (ibid.). RC docketed by Wagner as received 18 June.



   
   On 18 May 1803 Salcedo and Casa Calvo issued a proclamation announcing the retrocession of Louisiana to France which stated clearly that territory on the east bank of the Mississippi between the Iberville River and the line dividing American territory from that of Spain was to remain in the possession of Spain and to be annexed to West Florida (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 5:709–10).


